*462MEMORANDUM **
Jose Luis Alvarado appeals the 90-month sentence imposed following his guilty plea conviction for distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).
As part of his written plea agreement, Alvarado waived his right to appeal his sentence. Because he received a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir. 1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.